Citation Nr: 1122577	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  11-08 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in White River Junction, Vermont


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1940 to July 1959.  He died in December 2005.  The appellant is the Veteran's surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 administrative decision in which the RO denied the appellant's claim for nonservice-connected burial allowance.  In January 2009, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2011, and the appellant filed a substantive appeal (via a letter accepted as a substantive appeal in lieu of a Form 9) in February 2011.

In June 2011, the Acting Chairman, on his own motion, advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

1.  At the time of his death, the Veteran was not receiving VA compensation or pension benefits.

2.  The Veteran died on December [redacted], 2005; his body was cremated on December [redacted], 2005.

3.  The appellant claim for burial allowance was received in April 2008.

4.  The Veteran did not die while in a VA Medical Center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment, or care.


CONCLUSION OF LAW

The claim for payment of nonservice-connected burial benefits is without legal merit.  38 U.S.C.A. §§ 2302, 2303, 2305 (West 2002); 38 C.F.R. §§ 3.954, 3.1600, 3.1601, 3.1605 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As an initial matter, the Board observes that 38 U.S.C.A. §§ 5103(a) and 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010) impose obligations on VA in terms of its duty to notify and assist claimants.

As explained below, however, the law, and not the evidence, is dispositive in this case; hence, VA's duties to notify and assist claimants pursuant to the above-noted legal authority are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Thus, even if the Board was to presume, for the sake of argument, that there is some deficiency insofar as preliminary VA notice and development, such would be inconsequential and, therefore, at most harmless error.  As such, there is no prejudice to the appellant in the Board proceeding to adjudication of this claim, at this juncture.


II. Analysis

Specific to claims for burial benefits, a burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a veteran and the expense of transporting the body to the place of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is based upon the following conditions: (1) at the time of death, the veteran was in receipt of pension or compensation; or, (2) the veteran had an original or reopened claim for either benefit pending at the time of the veteran's death and in the case of a reopened claim there is sufficient prima facie evidence of record on the date of the veteran's death to show entitlement; or (3) the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and the body of the deceased is being held by a State. U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if a person dies from nonservice-connected causes while "properly hospitalized" by VA (in a VA or non-VA facility).  38 C.F.R. § 3.1600(c).  Properly hospitalized by VA means admission to a VA facility for hospital, nursing home, or domiciliary care under the authority of 38 U.S.C. § 1710 or 1711(a); admission (transfer) to a non-VA facility for hospital care under the authority of 38 U.S.C. § 1703, admission (transfer) to a nursing home under the authority of 38 U.S.C. § 1720 for nursing home care at the expense of the United States, or admission (transfer) to a State nursing home for nursing home care with respect to which payment is authorized under the authority of 38 U.S.C. § 1741.  If a Veteran dies enroute while traveling under proper prior authorization and at VA expense to or from a specified place for purpose of examination, treatment, or care, burial expenses will be allowed as though death had occurred while properly hospitalized by VA.  38 C.F.R. § 3.1605(a).

Claims for reimbursement or direct payment of burial and funeral expenses under 38 C.F.R. § 3.1600(b) must be received by VA within 2 years after the permanent burial or cremation of the body.  Where the burial allowance was not payable at the death of the veteran because the nature of his or her discharge from service, but after his or her death the discharge has been corrected by competent authority so as to reflect a discharge under conditions other than dishonorable, claim may be filed within 2 years from the date of correction of the discharge.  This time limit does not apply to claims for service-connected burial allowance under 38 C.F.R. § 3.1600(a) (claims for service-connected death and burial allowance) or for the cost of transporting a veteran's body to the place of burial under 38 C.F.R. § 3.1600(c) or §3.1600(g).  38 C.F.R. § 3.1601.

In the instant case, the record discloses that the Veteran died on December [redacted], 2005 at a private care facility.  He was cremated on December [redacted], 2005.  The Veteran was not, at the time of his death, in receipt of VA service-connected or nonservice-connected benefits.  

Here, the provisions of 38 C.F.R. §3.1600(b) cannot be met.  As her application for burial allowance was received over 2 years after the permanent cremation of the Veteran's body, the appellant's claim for burial allowance is precluded under 38 C.F.R. § 3.1601 

Regarding funeral and burial costs available under the provisions of 38 C.F.R. § 3.1600(c) and 38 C.F.R. § 3.1605 (to include the cost of transporting the Veteran's body to the place of burial), the record does not show, nor does the appellant contend, that the Veteran died while properly hospitalized by VA or that the Veteran died while admitted to a VA Medical Center, domiciliary, or nursing home, or a facility under contract with VA, or while traveling under proper authority and at VA expense for the purpose of examination, treatment, or care.  The record reflects that the Veteran was not hospitalized or in transit at the time of death; rather, the Veteran died at an extended care facility in Nova Scotia.

Therefore, it is undisputed that the requirements for VA burial allowance have not been met under 38 C.F.R. § 1600(b) and (c) or 38 C.F.R. § 3.1605.

The Board acknowledges the appellant's argument that VA should always factor exceptional circumstances into decision making and honor the memory of her husband by granting her burial allowance; however, as discussed above, this is not the current state of the law relating to such benefits.  Here, the law is dispositive, and VA is bound by the statutes enacted by Congress and their implementing regulations.  See 38 U.S.C.A. § 7104(c) (West 2002).  Thus, under the circumstances of this case, the appellant's claim for burial benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for nonservice-connected burial benefits is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


